IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-41121
                        Conference Calendar



UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

versus

SERGIO GONZALEZ-VERA,

                                              Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-98-CR-195-2
                      --------------------

                            August 24, 1999

Before KING, Chief Judge, and DAVIS and SMITH, Circuit Judges.

PER CURIAM:*

     Sergio Gonzalez-Vera appeals from his sentence for

possession with intent to distribute cocaine.       Gonzalez contends

that the district court should have adjusted his offense level

downward because he was a minor participant and erred by

increasing his offense level for reckless endangerment during

flight.

     Gonzalez’s offense level was based on 858 kilograms of

cocaine taken from the vehicle he was driving.       Because the


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-41121
                                 -2-

sentence was based on an activity in which Gonzalez was actually

involved, the district court did not err by declining to adjust

Gonzalez’s base offense level.   United States v. Atanda, 60 F.3d

196, 199 (5th Cir. 1995).   The district court did not err by

finding that Gonzalez recklessly endangered others during his

flight from police.   Gonzalez’s own conduct provided a sufficient

basis for such a finding.   See United States v. Lugman, 130 F.3d

113, 115 (5th Cir. 1997), cert. denied, 118 S. Ct. 1855 (1998).

     AFFIRMED.